Case 2:18-cr-00121-PSG Document 329-5 Filed 02/10/20 Page 1 of 2 Page ID #:4464




                   EXHIBIT E
Case 2:18-cr-00121-PSG Document 329-5 Filed 02/10/20 Page 2 of 2 Page ID #:4465



 January 8, 2020
 To Whom It May Concern:


 I am writing this letter to let you know a bit about my experience with Oscar Camacho Junior,
 who is my uncle. I have known Oscar my whole life, of course, and growing up I have always
 looked up to him. He is the uncle that I am closest with mainly because he has always been there
 for me. He gives me great advice on situations I have spoken to him about, and he is always
 there for me to lend me a hand when needed. He has always been respectful, kind-hearted, and a
 generous person all around.


 I have never had a negative experience with him, nor have I ever seen him act malicious or angry
 towards anyone. I know he has matured since he had his daughter, and I truly believe that he will
 focus on her and himself in order to better their life together. She is his everything and she means
 the world to him, which tells me that he will better his life in order to be there for his daughter
 and those important milestones that are coming up. Before he did get incarcerated, Oscar did tell
 me that he felt horrible for his actions, because now he sees his actions not only affected him, but
 his daughter and the rest of his family as well.


 I do believe that this is a huge wake up call for Oscar because he doesn’t just have himself to
 think about, but his daughter Grezia as well. I do believe that he will better himself while in
 there, and when he is out here. A child definitely gives everyone a different perspective in life,
 and even more so your first born.


 Thank you for listening to me and letting me tell you a bit about my history with my uncle Oscar.
 I hope this letter helps you to get to know him in the way that we know him.


 Kind regards,


 Cristina Cazares
